Title: To George Washington from Joseph Valentine, 16 September 1766
From: Valentine, Joseph
To: Washington, George



Sir
Yorke 16th Septr 1766

I Recd your Letter of the 25th August Your tobaco being so light I Confess is a very great fault though not in my power to help at ⟨first⟩ ass their was not room in the ware house to put ⟨it in⟩ and the ships Boat ⟨their⟩ a takeing if of ass it was inspected or I wod have had it heavier be fore it had gon I had the tobaco

prisd so very ⟨dry⟩ and the prise posts gave way was the Reason of its being Light the Carpenders at worke at Black Creek that I Cud not get them alterd. better tobaco never went from this estate before and ⟨I wo⟩ud all most in gauge that one of them light hhds Clears more then one of them heavy hhds from King Wm which I hope you will see if you have the ac[coun]t of Sails ⟨Seperate⟩ I will have stillards and take Care it never Shall be so light again—ass to your Crop at King Wm I am in hopes it will be sum thing ⟨better⟩ then I thought it was ⟨up⟩ to the overseer I beleive he has done all in his power 6 days Continual Rain will disstr⟨oy illegible Crop⟩ on that place at anytime and after that 7 weaks dry and hot will Burn it up.
Sir I shall depend on you for the ⟨s⟩hingles and ass Boards is so very hard to get hear ⟨if I⟩ had 40 or 50 thousand shingles it wod be ⟨a⟩ great help to the places—Sir the negros I shall take Care to get Ready to Sute you ass well ass I Can though it will Cut the sheares Short at those place⟨s⟩—at King Wm old Sam & hecter has Boath got out Blind: and Cripeld & ⟨Gye⟩ falters very mutch is past his labour—at yorke Brumswick one of the Best hands all most in the estate has gave out this two years and never will do any more his wife moll has gave out this year though I am in hopes of getting her up again old Capt. has intirely done Crispen ass good ass done old dafney is done I will pick ou⟨t⟩ three of the Best to sute you two from ⟨Y⟩orke and one from King Wm.
Sir I have Had so mutch Bad news to send y⟨ou⟩ that I am Loft to send you more But Cant help it our Cattle still Continues dying this fall with the distemper we have Lost a bought 20 with⟨in⟩ three weakes ⟨this⟩ distemper is as Bad with the horses their is above ⟨illegible⟩ horses dead Just Round ⟨mutilated⟩ I have Lost 5[.] my Rideing mare I have saved though she Lay ten dayes and Cud not Eat one mouth full but ass she was fed like a Child though she has Recoverd she Cant pace one step nor ⟨illegible⟩ be fit for Riding any more this fall I doubt I have one now very ill but I am in hopes of Recovering of him. Sir I Remain your most humble Sert

Joseph Valentine

